Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 14-BG-324

IN RE: MICHAEL C. WORSHAM,
                      Respondent.
Bar Registration No. 462830                              BDN: 96-14

BEFORE:       Beckwith, Associate Judge, and King and Reid, Senior Judges.

                                       ORDER
                                 (FILED - May 7, 2015)

       On consideration of the certified order indefinitely suspending respondent from
the practice of law in the United States District Court for the District of Maryland,
this court’s April 3, 2014, order suspending respondent and directing him to show
cause why reciprocal discipline should not be imposed, the response and respondent’s
affidavit as required by D.C. Bar R. XI, §14 (g) filed on May 3, 2014, the statement
of Bar Counsel regarding reciprocal discipline and request to stay the proceeding, this
court’s June 9, 2014, order staying the matter until resolution of the pending
disciplinary matter in the state of Maryland, a certified order of the Court of Appeals
of Maryland disbarring respondent from the practice of law in that jurisdiction, see
Attorney Grievance Com’n of Maryland v. Worsham, 105 A.3d 515 (Md. 2014), this
court’s January 26, 2015, order that vacated the stay and directed respondent to show
cause why reciprocal discipline of disbarment should not be imposed, the statement
of Bar Counsel, and respondent’s lodged response to Bar Counsel that includes a
request for oral argument, and it appearing that respondent does not rely on any of the
established bases for challenging reciprocal discipline, see D.C. Bar R. XI § 11 (c),
but is attempting to improperly re-litigate the discipline imposed by the state of
Maryland, see In re Zdravkovich, 831 A.2d 964, 969 (D.C. 2003) (“Put simply,
reciprocal discipline proceedings are not a forum to reargue the foreign discipline”),
it is

       ORDERED that the Clerk shall file the lodged response of respondent. It is
No. 14-BG-324

      FURTHER ORDERED that respondent’s request for oral argument is
denied. It is

       FURTHER ORDERED that Michael C. Worsham is hereby disbarred from the
practice of law in the District of Columbia, nunc pro tunc to May 3, 2014.

                                  PER CURIAM